DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status and Formal Matters
	This action is in response to papers filed 5/24/2021.
	Claims 7-19, 22, 24-30 are pending.
Claims 1-6, 20-21, and 23 have been canceled.
Claims 7-9, 11-19 have been amended.
Applicant’s election of Group II, DNA, affinity tag is an antibody, monomer is sodium acrylate in the reply filed on 3/30/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-2, 4, 6, 23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/30/2020.
Claims 7-19, 22, 24-30 are being examined.
The objection to the claims has been withdrawn in view of the cancelation and/or amendment of the claims.
The written description of claims 3 and 5 has been withdrawn in view of the cancelation of the claims.

Priority
The instant application was filed 03/01/2017 and claims priority from provisional application 62/301871, filed 03/01/2016.
Response to Arguments
This is a new ground of objection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-19, 22, and 24, 27-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Science (2015)volume 347, pages 543-548 and supplement data, published Jan 2015) and Goodchold (Bioconjugate Chemistry (1990) volume 1m pages 165-.187)
MPEP 2111.01 II states:

Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order).
	The broadest reasonable interpretation of claim 7 is step (a) to (e) can be done in any order.
The broadest reasonable interpretation of claim 24 is step (c) must come after step (c), but the rest of the steps can be in any order.
Further, MPEP 2144.04 IV(C) states:
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
With regards to claim 7, Chen teaches, “We developed a fluorescent labeling strategy compatible with the proteolytic treatment and subsequent tissue expansion described above, to see whether fluorescence nanoscopy would be possible. We designed a custom fluorescent label (Fig. 1D) that can be incorporated directly into the polymer network and thus survives the proteolytic digestion of endogenous biomolecules. This label is trifunctional, comprising a methacryloyl group capable of 
Chen teaches dialyzing causes expansion (543, 2nd column, 2nd paragraph).
While Chen teaches a fluorophore at the 3’ or 5’ end and a polyelectrolyte binding agent at the other, Chen does not specifically teaches contacting the sample with a first sequence operably linked to an affinity tag and a polyelectrolyte gel binding moiety.
However, Goodchild provides a review of modification of oligonucleotides. Goodchild teaches  oligonucleotides can be modified at 5’ and 3’ end with linkers to allow for attachment of different molecules include fluorescent and proteins (table IV).

    PNG
    media_image1.png
    568
    3
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    282
    303
    media_image2.png
    Greyscale


Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date the structure of figure 1 F provides for a single stranded nucleic acid operably linked to an affinity tag at one end and a polyelectrolyte 
Claim  7 requires a nucleic acid operably linked to a detectable label and complementary to the sequence with the polyelectrolyte gel.
Thus claim  7 , encompasses the label in the upper right and the antibody on the lower right are switched(figure 1 F).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to switch (rearrange) the antibody  from the complementary strand to the position of the label on the polyelectrolyte gel binding moiety and the label to the strand without the polyelectrolyte gel binding moiety. Thus providing a single strand composition consisting of an oligonucleotide with an affinity tag at one end and polyelectrolyte binding moiety at the other.   The artisan would be motivated to examine the position of the label, polyelectrolyte gel binding moiety and antibody on the fluorescence being detected.  The artisan would have a reasonable expectation of success as the artisan is rearranging the 5’ label for the 5’ antibody by known means.
Therefore it would have been prima facie obvious to one of skill in the art prior to the effective of the claims to hybridize nucleic acid sequence complementary to the 
With regards to claim 8, Chen teaches the label, antibody, and polyelectrolyte gel binding moiety are attached to DNA (supplementary methods (labels for ExM).
With regards to claim 9, Chen teaches an antibody is attached to the oligonucleotide (supplementary methods (labels for ExM).
With regards to claim 10, Chen teaches a secondary antibody is attached to the oligonucleotide (supplementary methods (labels for ExM).
With regards to claim 11, Chen teaches the polyelectrolyte group is a methacryloyl group (figure 1D).
With regards to claim 12, Chen teaches use of sodium acrylate as the monomer (543, 3rd column, top of article).
With regards to claim 13, Chen teaches free radical polymerization is triggered by use of APS and TEMED accelerator (543, 3rd column, top of article).
With regards to claim 14, Chen teaches the sample is fixed and permeabilized prior to the method (543, 3rd column, top of article).
With regards claim 15-16, Chen teaches the label is a fluorescent label(labels for ExM).

With regards to claim 22, Chen teaches the method uses confocal microscopy (abstract, figure 2,)
The broadest reasonable interpretation with respect to claim 24 step (a) in view of the specification paragraph 0042 is the claim requires a single stranded nucleic acid that has an affinity tag (antibody) at one end and gel binding moiety, the sequence specific target biomolecule encompasses the oligonucleotide sequence is linked to a specific antibody.
While Chen teaches a fluorophore at the 3’ or 5’ end and a polyelectrolyte binding agent at the other, Chen does not specifically teaches contacting the sample with a first sequence operably linked to an affinity tag and a polyelectrolyte gel binding moiety.
However, Goodchild provides a review of modification of oligonucleotides. Goodchild teaches  oligonucleotides can be modified at 5’ and 3’ end with linkers to allow for attachment of different molecules include fluorescent and proteins (table IV).

    PNG
    media_image1.png
    568
    3
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    282
    303
    media_image2.png
    Greyscale



With regards to claim 27, Chen teaches the label, antibody, and polyelectrolyte gel binding moiety are attached to DNA (supplementary methods (labels for ExM).
With regards to claim 28-29, Chen teaches a secondary antibody is attached to the oligonucleotide (supplementary methods (labels for ExM).
With regards to claim 30, Chen teaches the method uses confocal microscopy (abstract, figure 2,)
Response to Arguments
The response continues by asserting the technology of Chen would not be operable using one strand in the contacting step and a complementary step at a later step as the response asserts the single stranded composition would not be anchored in proximity to the target molecule..  This argument has been thoroughly reviewed but is not considered persuasive as the antibody at one end of the nucleic acid would anchor the single stranded nucleic acid to the analyte while the polyelectrolyte binding agent 
The response further argues the consisting of language of the claim which as identified in the rejection is obvious over the art.  It is noted the claim recites, “at least one binding composition consists of” and thus allows for additional binding compositions to have any structure.
The response continues providing arguments with respect and asserting the labeling of the probe that is complementary to the single stranded nucleic acid attached to the affinity tag and polyelectrolyte binding moiety is critical in view of the order of the steps.  This argument has been thoroughly reviewed but is not considered persuasive as the rejection of record renders obvious labeling the complementary strand.  Further the courts have held it is improper to read order into steps of the claims (MPEP 2111.01 II).  Further the rearrangement of steps is obvious, absente evidence of an unexpected result (MPEP 2144.04 IV(C)).  
The response continues by repeating the arguments with respect to claim 24.  This argument is not persuasive for the reasons of record.  
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Science (2015)volume 347, pages 543-548 and supplement data, published Jan 2015) and Goodchold (Bioconjugate Chemistry (1990) volume 1m pages 165-.187)as applied to claims 7-19, 22, and 24, 27-30 above, and further in view of Mohammed (US patent 8911942).

(A) “adapted to” or “adapted for” clauses; 
(B) “wherein” clauses; and 
(C) “whereby” clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”). In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id.
Claim 25 provides a wherein that does not inherently require a physical active step.  However the broadest reasonable interpretation consistent with the specification is the ability to detect different targets by use of a fluoropore than can be removed following detection.

Chen does not specifically teach the use of a removable label or fluorophore.
However, Mohammed teaches the use of different labels to attach to different capture sequences that can be removed after detection (figure 1).  Mohammed teaches detection by attachment of a sequence of interest to a nucleic acid (similar to the nucleic acid connect the antibody and polyelectrolyte gel binding moiety obvious over Chen).  Mohammed teaches the use of a single label allows the artisan to overcome the limitations of having different labels (bottom column 2).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to design the oligonucleotides to Chen to allow for cleavable oligonucleotide labeled with a common flouorophore, a different cleavable oligonucleotide specific each antibody, being detected by the trifunctional reagent obvious over Chen,  to allow for detection of antibodies to different target molecules without the limitations of using multiple labels.  The artisan would be motivated to detect multiple targets (proteins) in a single expanded biological sample without the limitations of using different labels.  The artisan would have a reasonable expectation of success as the artisan is substituting the cleavable labels of Mohammed for the labels of Chen.
Response to Arguments

Summary
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634